



Exhibit 10.69


EMPLOYMENT AGREEMENT


EMPLOYMENT AGREEMENT (the "Agreement") dated as of November 22, 2013 by and
between Lantheus Medical Imaging, Inc., a Delaware corporation (the "Company")
and Michael Duffy ("Executive").


The Company desires to employ Executive and to enter into an agreement embodying
the terms of such employment;


Executive desires to accept such employment and enter into such an Agreement.


In consideration of the premises and mutual covenants herein and for other good
and valuable consideration, the parties agree as follows:


1.
At-Will Employment. Executive's employment with the Company commenced as of
January 15, 2008. This agreement was subsequently put in place as of November
22, 2013 (the "Effective Date") and supersedes the prior Executive Agreement
between the parties dated March 16, 2008. Such employment shall be "at-will"
employment. Subject to the terms of this Agreement, the Company may terminate
Executive's employment and this Agreement for any reason at any time, with or
without prior notice and with or without Cause (as defined herein), but subject
to certain terms set forth in Section 8 below. Similarly, subject to the terms
of this Agreement, Executive may terminate his employment at any time, subject
to Section 8 below.

2.
Position.

(a)
Commencing as of the Effective Date, Executive shall serve as the Company's Vice
President, General Counsel and Secretary and shall report to the Chief Executive
Officer of the Company (the "CEO") or such CEO's designee. Executive shall have
such duties and responsibilities as are consistent with such title and position
and/or such other duties and responsibilities as may be assigned from time to
time by the CEO or the Board of Directors of Lantheus MI Holdings, Inc. (the
"Board"). If requested, Executive shall serve as an officer or a member of the
Board of Directors of any of the Company's subsidiaries or affiliates without
additional compensation.

(b)
Executive will devote Executive's full business time and best efforts to the
performance of Executive's duties hereunder and will not engage in any other
business, profession or occupation for compensation or otherwise which would
conflict or interfere with the rendition of such services either directly or
indirectly, without the prior written consent of the Board; provided that
nothing herein shall preclude Executive, subject to the prior approval of the
Board, from accepting appointment to or continuing to serve on any board of
directors or trustees of any business corporation or any charitable
organization; provided in each case, and in the aggregate, that such activities
do not conflict or interfere with the performance of Executive's duties
hereunder or conflict with Section 9.

3.
Base Salary. During Executive's employment hereunder, the Company shall pay
Executive a base salary at the annualized rate of $315,000, payable in regular
installments in accordance with the Company's payment practices from time to
time. Executive shall be entitled to annual performance and salary review, and
any increase in base salary shall be in the sole discretion of the Compensation
Committee of the Board. Executive's annual base salary, as in effect from time
to time, is hereinafter referred to as the "Base Salary".

4.
Annual Bonus. With respect to each full fiscal year ending during Executive's
employment hereunder, Executive shall be eligible to earn an annual bonus award
of fourty percent (40%) of Executive's Base Salary (the "Target") based upon
achievement of annual EBITDA and/or other performance targets established by the
Compensation Committee of the Board within the first three months of each fiscal
year (the "Annual Bonus"). The Annual Bonus, if any, shall be paid to Executive
at the same time as an annual bonus is paid to other similarly situated
executives; provided, that Executive is an active employee in good standing with
the Company on such date of payment.

5.
Equity. Executive shall be Executive shall be eligible to receive future equity
awards from time to time pursuant to the Lantheus MI Holdings, Inc. 2013 Equity
Incentive Plan, commensurate with Executive's level of responsibilities and






--------------------------------------------------------------------------------





the level of awards for similarly situated executives, as determined by the
Compensation Committee of the Board in its sole discretion. The terms and
conditions of any such equity awards shall be set forth in a separate award
agreement.
6.
Employee Benefits. During Executive's employment hereunder, Executive shall be
entitled to participate in the Company's health, life and disability insurance,
and retirement and fringe employee benefit plans as in effect from time to time
(collectively "Employee Benefits"), on the same basis as those benefits are
generally made available to other similarly situated executives of the Company.

7.
Business Expenses. During Executive's employment hereunder, reasonable business
expenses incurred by Executive in the performance of Executive's duties
hereunder shall be reimbursed by the Company in accordance with Company
policies.

8.
Termination of Employment.

(a)
Termination By the Company Without Cause. If Executive's employment is
terminated by the Company without Cause, executive shall receive the following,
subject to Section 8(g):

(i)
an amount equal to Executive's Base Salary on the date of termination, less
taxes and withholdings, payable in substantially equal installments over a
period of 12 months in accordance with the Company's normal payroll practices,
with payments commencing with the Company's first payroll after the sixtieth
(60th) day following Executive's termination of employment, and such first
payment shall include any such amounts that would otherwise be due prior
thereto;

(ii)
a pro rata portion of the Target Annual Bonus amount that Executive would have
been eligible to receive pursuant to Section 4 hereof in such year of
termination based upon the percentage of the fiscal year that shall have elapsed
through the date of Executive's termination of employment, less taxes and
withholdings, payable in substantially equal installments over a period of 12
months in accordance with the Company's normal payroll practices, with payments
commencing with the Company's first payroll after the sixtieth (60th) day
following Executive's te1mination of employment, and such first payment shall
include any such amounts that would be otherwise due prior thereto;

(iii)
provided that Executive elects to purchase continued healthcare coverage under
COBRA, group medical coverage and continued life insurance during the Severance
Period for Executive and Executive's eligible dependents upon the same terms as
provided to similarly situated executive officers of the Company and at the same
coverage levels as in effect for active employees during the Severance Period;
provided that such continued life insurance and/or group medical coverage shall
cease upon Executive becoming eligible for life insurance and/or medical
coverage, as applicable, from a prior employer or Executive becoming employed by
another employer and eligible for life insurance and/or medical coverage, as
applicable, with such other employer.

(iv)
a lump sum amount equal to any earned, but unpaid, Annual Cash Bonus, if any,
for the year prior to the year of termination, less taxes and withholdings,
which shall be payable on the 60th day following Executive's termination of
employment;

(v)
a lump sum amount equal to any earned, but unpaid, Base Salary, if any, through
the date of Executive's termination of employment, less taxes and withholdings,
which shall be payable with the Company's first payroll after Executive's
termination of employment; and

(vi)
a lump sum amount equal to any unreimbursed business expenses, if any, pursuant
to and in accordance with Section 7, incurred through the date of Executive's
termination of employment.

(b)
Termination Without Cause or For Good Reason following a Change of Control. If,
within 12 months following the occurrence of a Change of Control (as defined in
the Shareholders Agreement) of Holdings, Executive terminates his employment for
Good Reason or the Company terminates Executive's employment with the Company
without Cause, Executive shall receive the following, subject to Section 8(g):






--------------------------------------------------------------------------------





(i)
an amount equal to the Executive's Base Salary on the date of termination, less
taxes and withholdings, payable in substantially equal installments over a
period of 12 months in accordance with the Company's normal payroll practices,
with payments .commencing with the Company's first payroll after the sixtieth
(60th) day following Executive's termination of employment, and such first
payment shall include any such amounts that would otherwise be due prior
thereto;

(ii)
an amount equal to the full Target Bonus for the year of termination, less taxes
and withholdings, payable in substantially equal installments over a period of
12 months in accordance with the Company's normal payroll practices, with
payments commencing with the Company's first payroll after the sixtieth (60th)
day following Executive's termination of employment, and such first payment
shall include any such amounts that would otherwise be due prior thereto;

(iii)
provided that Executive elects to purchase continued healthcare coverage under
COBRA, group medical coverage and continued life insurance during the Severance
Period for Executive and Executive's eligible dependents upon the same .terms as
provided to similarly situated executive officers of the Company and at the same
coverage levels as in effect for active employees during the Severance Period;
provided that such continued life insurance and/or group medical coverage shall
cease upon Executive becoming eligible for life insurance and/or medical
coverage, as applicable, from a prior employer or Executive becoming employed by
another employer and eligible for life insurance and/or medical coverage, as
applicable, with such other employer.

(iv)
a lump sum amount equal to any earned, but unpaid, Annual Cash Bonus, if any,
for the. year prior to the year of termination, less taxes and withholdings,
which shall be payable on the 60th day following Executive's termination of
employment;

(v)
a lump sum amount equal to any earned, but unpaid, Base Salary, if any, through
the date of Executive's termination of employment, less taxes and withholdings,
which shall be payable on the first payroll date after Executive's termination
of employment; and

(vi)
a lump sum amount equal to any unreimbursed business expenses, if any, pursuant
to and in accordance with Section 7, incurred through the date of Executive's
termination of employment. Executive acknowledges and agrees that, in connection
with any Change of Control transaction, except as otherwise provided in a
separate agreement, Executive shall not be entitled to receive, and shall not be
paid, any transaction, success, sale or similar bonus or payment.

(c)
Termination Due to Death or Permanent Disability. Executive's employment with
the Company shall terminate automatically on Executive's death. In the event of
Executive's Permanent Disability, the Company shall be entitled to terminate his
employment.

For purposes of this Agreement, the "Permanent Disability" of Executive shall
mean Executive's inability, because of mental or physical illness or incapacity,
whether total or partial, to perform one or more of the material functions of
Executive's position with or without reasonable accommodation, for a period of:
(i) 90 consecutive calendar days or (ii) an aggregate of 120 days out of any
consecutive 12 month period, and which entitles Executive to receive benefits
under a disability plan provided by the Company.
In the event of a termination of employment under this section, Executive shall
be entitled to following, subject to Section 8(g):
(i)
a lump sum amount equal to any earned, but unpaid, Annual Cash Bonus, if any,
for the year prior to the year of termination, less taxes and withholdings,
payable on the sixtieth (60th) day following Executive's termination of
employment;

(ii)
a lump sum amount equal to any earned, but unpaid, Base Salary, if any, through
the date of Executive's termination of employment, less taxes and withholdings,
which shall be payable on the first payroll date after Executive's termination
of employment;

(iii)
a lump sum amount equal to any unreimbursed business expenses, if any, pursuant
to and in accordance with Section 7, incurred through the date of Executive's
termination of employment; and






--------------------------------------------------------------------------------





(iv)
a pro rata portion of any Annual Cash Bonus, to the extent earned based on
actual performance by the Company, that Executive would have been eligible to
receive hereunder in the year of termination, based on the percentage of the
fiscal year that shall have elapsed through the date of Executive's termination
of employment, payable at such time as any such Annual Cash Bonuses are paid to
active senior executives of the Company.

(d)
Other Terminations. Executive shall not be entitled to the post-termination
benefits set forth in Section 8(a), Section 8(b) or Section 8(c) above if his
employment with the Company ceases for any reason other than his termination by
the Company without Cause, his resignation for Good Reason or his termination as
a result of his death or Permanent Disability; it being understood that if
Executive's employment with the Company ceases or terminates for any other
reason, he will not be entitled to any severance or post-termination benefits or
payments, whether hereunder or pursuant to any policy of the Company, other than
a lump sum amount equal to any earned, but unpaid, Base Salary, if any, through
the date of Executive's termination of employment, less taxes and withholdings
(payable on the first payroll date after Executive's termination of employment),
and a lump sum amount equal to any unreimbursed business expenses, if any,
pursuant to and in accordance with Section 3(e), incurred through the date of
Executive's termination of employment; provided, that this paragraph shall not
alter Executive's rights or obligations he may have or be subject to in
connection with or with respect to his equity interests in Holdings, and
Executive's indemnification rights shall continue to be governed in accordance
with any Directors and Officers Liability Insurance Policy that the Company may
maintain and/or with the Company's certificate of incorporation or by-bylaws or
similar governing document, and otherwise in accordance with section 7.

(e)
Cause Definition. For purposes of this Agreement, "Cause" means (i) material
failure by Executive to perform Executive's employment duties (other than as a
consequence of any illness, accident or disability), (ii) continued, willful
failure of Executive to carry out any reasonable lawful direction of the
Company, (iii) material failure of Executive to comply with any of the
applicable rules of the Company contained in its Employee Handbook or any other
Company policy, (iv) fraud, willful malfeasance, gross negligence or
recklessness of Executive in the performance of employment duties, (v) willful
failure of Executive to comply with any of the material terms of this Agreement,
(vi) other serious, willful misconduct of Executive which causes material injury
to the Company or its reputation, including, but not limited to, willful or
gross misconduct toward any of the Company's other employees, and (vii)
conviction of a crime (or a pleading of guilty or nolo contendere), other than
one which in the opinion of the Board does not affect Executive's position as an
employee of the Company.

(f)
Good Reason Definition. For purposes of this Agreement, "Good Reason" shall
mean, without the Executive's Consent, (A) the failure of the Company to pay, or
cause to be paid, Executive's Base Salary or Bonus, as the case may be, when
due, (B) a permanent decrease in the Executive's Base Salary, or a failure by
the Company to pay material compensation or provide material benefits due and
payable to the Executive under his Employment Agreement, (C) the Company
requiring the Executive to be based at any office or location that is more than
50 miles from the Company's current headquarters in Billerica, Massachusetts, or
(D) the failure of the Company to cause the transferee or successor to all or
substantially all of the assets of the Company to assume by operation of law or
contractually the Company's obligations hereunder, and provided further that any
of the events described in clauses (A) or (D) of this section shall constitute
Good Reason only if the Company fails to cure such event within 30 days after
receipt from Executive of written notice of the event which constitutes Good
Reason, and provided further, that Good Reason shall cease to exist for an event
on the 30th day following the later of its occurrence or Executive's knowledge
thereof, unless Executive has given the Company written notice thereof prior to
such date; For the avoidance of doubt, (x) a change in Executive's reporting
relationships, including but not limited to a change in the number of direct or
indirect reports to Executive, shall not constitute a material and adverse
reduction in Executive's responsibilities, and (y) commensurate with Executive
performing his duties Executive will be expected to work at the Company's
headquarters in North Billerica, Massachusetts, as necessitated by business
demands or as reasonably requested by the Company.

(g)
Separation Agreement and General Release. The payments and benefits set forth in
Sections 8(a), 8(b) and 8(c) above shall be expressly conditioned upon
Executive's (or his estate or legal representatives, in the case of Section
4(c)) execution and delivery to the Company of a Separation Agreement and
General Release in·a form that is acceptable to the Company (the "Separation
Agreement") and such Separation Agreement becoming irrevocable within sixty (60)
days following Executive's termination of employment; provided, that any
payments or benefits otherwise due prior to such sixtieth (60th) day shall be
paid on such sixtieth (60th)






--------------------------------------------------------------------------------





day. For the avoidance of doubt, the payments and benefits set forth in Sections
8(a), 8(b) and 8(c) above shall be forfeited if such Separation Agreement has
not been executed, delivered and become irrevocable within such sixty (60) day
period. Such Separation Agreement shall contain release language substantially
similar to the language set forth in Exhibit A attached hereto.
(h)
Board/Committee Resignation. Upon termination of Executive's employment for any
reason, Executive agrees to resign, as of the date of such termination and to
the extent applicable, from the Board (and any committees thereof) and the Board
of Directors (and any committees thereof) of any of the Company's subsidiaries
or affiliates.

9.
Non-Competition.

(a)
Executive acknowledges and recognizes the highly competitive nature of the
businesses of the Company and its affiliates and accordingly agrees as follows:

(i)
During Executive's employment with the Company and, for a period of one year
following the date Executive ceases to be employed by the Company (the
"Restricted Period"), Executive will not, whether on Executive's own behalf or
on behalf of or in conjunction with any person, firm, partnership, joint
venture, association, corporation or other business organization, entity or
enterprise whatsoever ("Person"), directly or indirectly solicit or assist in
soliciting in competition with the Company, the business of any client or
prospective client:

(1)
with whom Executive had personal contact or dealings on behalf of the Company
during the one-year period preceding Executive's termination of employment;

(2)
with whom employees reporting to Executive had personal contact or dealings on
behalf of the Company during the one year immediately preceding the Executive's
termination of employment; or

(3)
for whom Executive had direct or indirect responsibility during the one year
immediately preceding Executive's termination of employment.

(ii)
During the Restricted Period, Executive will not directly or indirectly:

(1)
engage in any business that competes with the business or businesses of the
Company or any of its affiliates, namely in the testing, development and
manufacturing services for the development, manufacture, distribution, marketing
or sale of radiopharmaceutical products, contrast imaging agents and/or
radioactive generators for the global medical imaging and pharmaceutical
industries, and including, without limitation, businesses which the Company or
its affiliates have specific plans to conduct in the future and as to which
Executive is aware of such planning (a "Competitive Business");

(2)
enter the employ of, or render any services to, any Person (or any division or
controlled or controlling affiliate of any Person) who or which engages in a
Competitive Business;

(3)
acquire a financial interest in, or otherwise become actively involved with, any
Competitive Business, directly or indirectly, as an individual, partner,
shareholder, officer, director, principal, agent, trustee or consultant; or

(4)
interfere with, or attempt to interfere with, business relationships (whether
formed before, on or after the date of this Agreement) between the Company or
any of its affiliates and customers, clients, suppliers, partners, members or
investors of the Company or its affiliates.

(iii)
Notwithstanding anything to the contrary in this Agreement, Executive may,
directly or indirectly, own, solely as an investment, securities of any Person
engaged in the business of the Company or its affiliates which are publicly
traded on a national or regional stock exchange or on the over-the-counter
market if Executive (i) is not a controlling person of, or a member of a group
which






--------------------------------------------------------------------------------





controls, such Person and (ii) does not, directly or indirectly, own 5% or more
of any class of securities of such Person.
(iv)
During the Restricted Period, Executive will not, whether on Executive’s own
behalf or on behalf of or in conjunction with any Person, directly or
indirectly:

(1)
solicit or encourage any employee or consultant of the Company or its affiliates
to leave the employment of, or cease providing services to, the Company or its
affiliates; or

(2)
hire any such employee or consultant who was employed by or providing services
to the Company or its affiliates as of the date of Executive's termination of
employment with the Company or who left the employment of or ceased providing
services to the Company or its affiliates coincident with, or within ·one year
prior to or after, the termination of Executive's employment with the Company.

(3)
It is expressly understood and agreed that although Executive and the Company
consider the restrictions contained in this Section 9 to be reasonable, if a
final judicial determination is made by a court of competent jurisdiction that
the time or territory or any other restriction contained in this Agreement is an
unenforceable restriction against Executive, the provisions of this Agreement
shall not be rendered void but shall be deemed amended to apply as to such
maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Agreement
is unenforceable, and such restriction cannot be amended so .as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

(b)
The provisions of this Section 9 shall survive the termination of this Agreement
and Executive’s employment for any reason.

10.
Non-Disparagement. The Executive shall not at any time (whether during or after
Executive’s employment with the Company) make, or cause to be made, any
statement or communicate any information (whether oral or written) that
disparages or reflects negatively on the Company or any of its affiliates,
except for truthful statements that may be made pursuant to legal process,
including without limitation in litigation, arbitration or similar dispute
resolution proceedings. This Section 10 shall survive the termination of this
Agreement and Executive’s employment for any reason.

11.
Confidentiality; Intellectual Property.

(a)
Confidentiality.

(i)
Executive will not at any time (whether during or after Executive’s employment
with the Company) (x) retain or use for the benefit, purposes or account of
Executive or any other Person; or (y) disclose, divulge, reveal, communicate,
share, transfer or provide access to any Person outside the Company (other than
its professional advisers who are bound by confidentiality obligations), any
non-public, proprietary or confidential information - including, without
limitation, trade secrets, know-how, research and development, software,
databases, inventions, processes, formulae, technology, designs and other
intellectual property, information concerning finances, investments, profits,
pricing, costs, products, services, vendors, customers, clients, partners,
investors, personnel, compensation, recruiting, training, advertising, sales,
marketing, promotions, government and regulatory activities and approvals -
concerning the past, current or future business, activities and operations of
the Company, its subsidiaries or affiliates and/or any third party that has
disclosed or provided any of same to the Company on a confidential basis
(“Confidential Information”) without the prior written authorization of the
Board.

(ii)
Confidential Information shall not include any information that is (A) generally
known to the industry or the public other than as a result of Executive’s breach
of this covenant or any breach of other confidentiality obligations by third
parties; (B) made legitimately available to Executive by a third party without
breach of any confidentiality obligation; or (C) required by law to be
disclosed; provided that Executive shall give prompt written notice to the
Company of such requirement,






--------------------------------------------------------------------------------





disclose no more information than is so required, and cooperate with any
attempts by the Company to obtain a protective order or similar treatment.
(iii)
Except as required by law, Executive will not disclose to anyone, other than
Executive’s immediate family and legal or financial advisors, the existence or
contents of this Agreement; provided that Executive may disclose to any
prospective future employer the provisions of Sections 9, 10 and 11 of this
Agreement provided they agree to maintain the confidentiality of such terms.

(iv)
Upon termination of Executive’s employment with the Company for any reason,
Executive shall (x) cease and not thereafter commence use of any Confidential
Information or intellectual property (including without limitation, any patent,
invention, copyright, trade secret, trademark, trade name, logo, domain name or
other source indicator) owned or used by the Company, its subsidiaries or
affiliates; (y) immediately return to the Company all Company property and
destroy, delete, or return to the Company, at the Company’s option, all
originals and copies in any form or medium (including memoranda, books, papers,
plans, computer files, letters and other data) in Executive’s possession or
control (including any of the foregoing stored or located in Executive’s office,
home, laptop or other computer, whether or not Company property) that contain
Confidential Information or otherwise relate to the business of the Company, its
affiliates and subsidiaries, except that Executive may retain only those
portions of any personal notes, notebooks and diaries that do not contain any
Confidential Information; and (z) notify and fully cooperate with the Company
regarding the delivery or destruction of any other Confidential Information of
which Executive is or becomes aware and promptly return any other Company
property in Executive’s possession.

(a)
Intellectual Property.

(i)
If Executive has created, invented, designed, developed, contributed to or
improved any works of authorship, inventions, intellectual property, materials,
documents or other work product (including without limitation, research,
reports, software, databases, systems, applications, presentations, textual
works, content, or audiovisual materials) (“Works”), either alone or with third
parties, prior to Executive’s employment by the Company, that are relevant to or
implicated by such employment (“Prior Works”), Executive hereby grants the
Company a perpetual, nonexclusive, royalty-free, worldwide, assignable,
sublicensable license under all rights and intellectual property rights
(including rights under patent, industrial property, copyright, trademark, trade
secret, unfair competition and related laws) therein for all purposes in
connection with the Company’s current and future business. A list of all such
material Works as of the date hereof is attached hereto as Exhibit B.

(ii)
If Executive creates, invents, designs, develops, contributes to or improves any
Works, either alone or with third parties, at any time during Executive’s
employment by the Company and within the scope of such employment and/or with
the use of any Company resources (“Company Works”), Executive shall promptly and
fully disclose such works to the Company and hereby irrevocably assigns,
transfers and conveys, to the maximum extent permitted by applicable law, all
rights and intellectual property rights therein (including rights under patent,
industrial property, copyright, trademark, trade secret, unfair competition and
related laws) to the Company to the extent ownership of any such rights does not
vest originally in the Company.

(iii)
Executive agrees to keep and maintain adequate and current written records (in
the form of notes, sketches, drawings, and any other form or media requested by
the Company) of all Company Works. The records will be available to and remain
the sole property and intellectual property of the Company at all times.

(iv)
Executive shall take all requested actions and execute all requested documents
(including any licenses or assignments required by a government contract) at the
Company’s expense (but without further remuneration) to assist the Company in
validating, maintaining, protecting, enforcing, perfecting, recording, patenting
or registering any of the Company’s rights in the Prior Works and Company Works.
If the Company is unable for any other reason to secure Executive’s signature on
any document for this purpose, then Executive hereby irrevocably designates and
appoints the Company and its duly authorized officers and agents as Executive’s
agent and attorney-in-fact, to act






--------------------------------------------------------------------------------





for and on Executive’s behalf to execute any documents and to do all other
lawfully permitted acts in connection with the foregoing.
(v)
Executive shall not improperly use for the benefit of, bring to any premises of,
divulge, disclose, communicate, reveal, transfer or provide access to, or share
with the Company any confidential, proprietary or non-public information or
intellectual property relating to a former employer or other third party without
the prior written permission of such third party. Executive hereby indemnifies,
holds harmless and agrees to defend the Company and its officers, directors,
partners, employees, agents and representatives from any breach of the foregoing
covenant. Executive shall comply with all relevant policies and guidelines of
the Company, including regarding the protection of confidential information and
intellectual property and potential conflicts of interest. Executive
acknowledges that the Company may amend any such policies and guidelines from
time to time, and that Executive remains at all times bound by their most
current version.

(b)
The provisions of this Section 11 shall survive the termination of this
Agreement and Executive’s employment for any reason.

12.
Specific Performance. ·Executive acknowledges and agrees that the Company’s
remedies at law for a breach or threatened breach of any of the provisions of
Section 9, Section 10 or Section 11 would be inadequate and the Company would
suffer irreparable damages as a result of such breach or threatened breach. In
recognition of this fact, Executive agrees that, in the event of such a breach
or threatened breach, in addition to any remedies at law, the Company, without
posting any bond, shall be entitled to cease making any payments or providing
any benefit otherwise required by this Agreement and obtain equitable relief in
the form of specific performance, temporary restraining order, temporary or
permanent injunction or any other equitable remedy which may then be available.

13.
Miscellaneous.

(a)
Governing Law. This Agreement shall be governed by, construed and interpreted in
all respects, in accordance with the laws of the State of New York, without
regard to conflicts of laws principles thereof.

(b)
Entire Agreement/Amendments. This Agreement contains the entire understanding of
the parties with respect to the employment of Executive by the Company and
supersedes all prior agreements, understandings, discussions, negotiations and
undertakings, whether written or oral between the Executive and the Company or
any of its affiliates with respect to the Executive’s employment. There are no
restrictions, agreements, promises, warranties, covenants or undertakings
between the parties with respect to the subject matter herein other than those
expressly set forth herein. This Agreement may not be altered, modified, or
amended except by written instrument signed by the parties hereto.

(c)
No Waiver. The failure of a party to insist upon strict adherence to any term of
this Agreement on any occasion shall not be considered a waiver of such party’s
rights or deprive such party of the right thereafter to insist upon strict
adherence to that term or any other term of this Agreement.

(d)
Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.

(e)
Assignment. This Agreement, and all of Executive’s rights and duties hereunder,
shall not be assignable or delegable by Executive. Any purported assignment or
delegation by Executive in violation of the foregoing shall be null and void ab
initio and of no force and effect. This Agreement may be assigned by the Company
to a person or entity which is an affiliate or a successor in interest to
substantially all of the business operations of the Company. Upon such
assignment, the rights and obligations of the Company hereunder shall become the
rights and obligations of such affiliate or successor person or entity.

(f)
Set Off. The Company’s obligation to pay Executive the amounts provided and to
make the arrangements provided hereunder shall be subject to set-off,
counterclaim or recoupment of amounts owed by Executive to the Company or its
affiliates.

(g)
Dispute Resolution. Except with respect to Sections 9, 10, 11 and 12 hereof, any
controversy or claim arising out of or related to any provision of this
Agreement that cannot be mutually resolved by the parties hereto






--------------------------------------------------------------------------------





shall be settled by final, binding and nonappealable arbitration in New York, NY
by a single mutually-acceptable arbitrator. Subject to the following provisions,
the arbitration shall be conducted in accordance with the applicable rules of
American Arbitration Association then in effect. Any award entered by the
arbitrator shall be final, binding and nonappealable and judgment may be entered
thereon by either party in accordance with applicable law in any court of
competent jurisdiction. This arbitration provision shall be specifically
enforceable. The arbitrator shall have no authority to modify any provision of
this Agreement or to award a remedy for a dispute involving this Agreement other
than a benefit specifically provided under or by virtue of the Agreement. Each
party shall be responsible for its own expenses relating to the conduct of the
arbitration or litigation (including attorney’s fees and expenses) and shall
share the fees of the American Arbitration Association and the arbitrator
equally.
(h)
Compliance with Section 409A of the Code. The parties acknowledge and agree that
the interpretation of Section 409 A of the Code and its application to the terms
of this Agreement is uncertain and may be subject to change as additional
guidance and interpretations become available. Anything to the contrary herein
notwithstanding, all benefits or payments provided by the Company to the
Executive that would be deemed to constitute "nonqualified deferred
compensation" within the meaning of Section 409A of the Code are intended to
comply with Section 409A of the Code. If, however, any such benefit or payment
is deemed to not comply with Section 409A of the Code, the Company and the
Executive agree to renegotiate in good faith any such benefit or payment
(including, without limitation, as to the timing of any severance payments
payable hereunder), if possible, so that either (i) Section 409A of the Code
will not apply or (ii) compliance with Section 409A of the Code will be
achieved. The Company shall consult with Executive in good faith regarding the
implementation of the provisions of this Section 13(h); provided that neither
the Company nor any of its employees or representatives shall have any liability
to Executive with respect to thereto.

(i)
Successors; Binding Agreement. This Agreement shall inure to the benefit of and
be binding upon personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees of the parties hereto.

(a)
Notice. For the purpose of this Agreement, notices and all other communications
provided for in the Agreement shall be in writing and shall be deemed to have
been duly given when delivered by hand or overnight courier or three days after
it has been mailed by United States registered mail, return receipt requested,
postage prepaid, addressed to the respective addresses set forth below in this
Agreement, or to such other address as either party may have furnished to the
other in writing in accordance herewith, except that notice of change of address
shall be effective only upon receipt,    



If to the Company:     Lantheus Medical Imaging, Inc.    
331 Treble Cove Rd.    
Bldg. 600-2    
N. Billerica, MA 01862    
Attention: Jeff Bailey,     
President and Chief Executive Officer
Email: Jeff.Bailey@lantheus.com    


If to Executive:     To Executive’s address on file with the Company
(j)
Executive Representation. Executive hereby represents to the Company that (i)
Executive has been provided with sufficient opportunity to review this Agreement
and has been advised by the Company to conduct such review with an attorney of
his choice, and (ii) the execution and delivery of this Agreement by Executive
and the Company and the performance by Executive of Executive’s duties hereunder
shall not constitute a breach of, or otherwise contravene, the terms of any
employment agreement or other agreement or policy to which Executive is a party
or otherwise bound.

(k)
Cooperation. Executive shall provide Executive’s reasonable cooperation in
connection with any action or proceeding (or any appeal from any action or
proceeding) which relates to events occurring during Executive’s employment
hereunder. This provision shall survive any termination of this Agreement or
Executive’s employment.

(l)
Withholding Taxes. The Company may withhold from any amounts payable under this
Agreement such Federal, state and local taxes as may be required to be withheld
pursuant to any applicable law or regulation.






--------------------------------------------------------------------------------





(m)
Counterparts. This Agreement may be signed in counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument.



[Signatures on following page]



























































--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
Lantheus Medical Imaging, Inc.
/s/ Jeffrey Bailey
/s/ Michael P. Duffy    

By: Jeffrey Bailey
Michael Duffy

Title: President and Chief Executive Officer























































--------------------------------------------------------------------------------





EXHIBIT A
RELEASE


This RELEASE (“Release”) dated as of ____________, 20____between Lantheus
Medical Imaging, Inc., a Delaware corporation (the “Company”), and
__________________ (the “Executive”).
WHEREAS, the Company and the Executive previously entered into an employment
agreement dated March    , 2008 (the "Employment Agreement"); and
WHEREAS, the Executive’s employment with the Company has terminated effective
_______ ____, 20_____;
NOW, THEREFORE, in consideration of the premises and mutual agreements contained
herein and in the Employment Agreement, the Company and the Executive agree as
follows:
1.
Executive agrees to and does waive any claims he may have for employment by the
Company and agrees not to seek such employment or reemployment by the Company in
the future. The Executive, on his own behalf and on behalf of his heirs, estate
and beneficiaries, further does hereby release the Company, and in such
capacities, any of its subsidiaries or affiliates, and each of their respective
past, present and future. officers, directors, agents, employees, shareholders,
investors, employee benefit plans and their administrators or fiduciaries,
insurers of any such entities, and its and their successors and assigns and
others related to such entities from any and all claims made, to be made, or
which might have been made of whatever nature, whether known or unknown; from
the .beginning of time, .including those that arose as a consequence of his
employment with the Company, or arising_ out of the separation from the Company,
the severance of such employment relationship, or any act committed or omitted
during or after the existence of such employment relationship, all up through
and including the date on which this Release is executed, including, but not
limited to, those which were, could have been or could be the subject of an
administrative or judicial proceeding filed by the Executive or on his behalf
under federal, state or local law, .whether by statute, regulation, in contract
or tort, and including, but not limited to, every claim for front pay, back pay,
wages, bonus, fringe benefit, any form of discrimination, wrongful termination,
tort, emotional distress, pain and suffering, breach of contract, fraud,
defamation, compensatory or punitive damages, interest, attorney's fees,
reinstatement or reemployment, and any rights or claims under the Civil Rights
Act of 1866, the Age Discrimination in Employment Act of 1967, as amended, 29
U.S.C. sec. 621, et seq., the Americans with Disabilities Act, the Family and
Medical Leave Act, the Civil Rights Act of 1964, Title VII, as amended, the
Civil Rights Act of 1991, the Employee Retirement Income Security Act of 1974,
as amended, the Equal Pay Act, the· Worker Adjustment and Retraining
Notification Act, the New York State Human Rights Law, the New York City Human
Rights Law, the Massachusetts Civil Rights Act, the Massachusetts Equal Pay and
Maternity Benefits Law, the Massachusetts Equal Rights for Elderly and Disabled
Law, the Massachusetts Small Necessities Leave Act, the Massachusetts Age
Discrimination Law, or any other federal, state or local law relating to
employment, discrimination in employment, termination of employment, wages,
benefits or otherwise. The Executive acknowledges and agrees that even though
claims and facts in addition to those now known or believed by him to exist may
subsequently be discovered, it is his intention to fully settle and release all
claims he may have against the Company and the persons and entities described
above, whether known, unknown or suspected. Employee does not waive his right to
have a charge filed with the Equal Employment Opportunity Commission ("EEOC") or
any state civil rights agency or to participate in an investigation conducted by
the EEOC or any state civil rights agency; however, Employee expressly waives
his right to recover any monetary relief should any administrative agency,
including but not limited to the EEOC, pursue any claim on Employee's behalf.

2.
The Company and the Executive acknowledge and agree that the release contained
in Paragraph 1 does not, and shall not be construed to, release or limit the
scope of any existing obligation of the Company and/or any of its subsidiaries
or affiliates (i) to indemnify the Executive for his acts as an officer or
director of the Company and/or its subsidiaries or affiliates in accordance with
their respective charters or bylaws or under an indemnification agreement to
which the Executive arid the Company or any of its subsidiaries are parties or
under any applicable Directors and Officers insurance policies or under any
applicable law or (ii) to the Executive and his eligible, pa1iicipating
dependents or beneficiaries under any existing group welfare (excluding
severance), equity, or retirement plan of the Company in which the Executive
and/or such dependents are participants.






--------------------------------------------------------------------------------





3.
The Executive acknowledges that before entering into this Release, he has had
the opportunity to consult with any attorney or other advisor of the Executive's
choice, and the Executive is hereby advised to consult with an attorney. The
Executive further acknowledges that by signing this Release, he does so of his
own free will and act, that it is his intention to be legally bound by its
terms, and that no promises or representations have been made to the Executive
by any person to induce the Executive to enter into this Release other than the
express terms set forth herein. The Executive further acknowledges that he has
carefully read this Release, knows and understands its contents and its binding
legal effect, including the waiver and release of claims set forth in Paragraph
1 above.

4.
The Executive acknowledges that he has been provided at least 21 days to review
the Release. In the event the Executive elects to sign this Release prior to
this 21 day period, he agrees that it is a knowing and voluntary waiver of his
right to wait the full 21 days. The Executive further understand that he has 7
days after the signing hereof to revoke this Release by so notifying the
Company, Lantheus Medical Imaging, Inc., 331 Treble Cove Rd., Bldg. 600-2, N.
Billerica, MA 01862, Attention: Michael Duffy in writing, such notice to be
received by the Company within the 7 day period. This Release shall not become
effective or enforceable, and no payments or benefits under Sections
8(c)(ii)(B),(C) and (D) of the Employment Agreement, as applicable, shall be
made or provided, until this seven (7) day revocation period expires without the
Executive having revoked this Release.



[Signatures on following page]













































--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Release on the date first
above written.
Lantheus Medical Imaging, Inc.


By: ___________________________
Name:
Title:


____________________________
Employee Name













































--------------------------------------------------------------------------------





EXHIBIT B
PRIOR WORKS




[None]





